DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on March 18, 2022 have been entered.
Claims 1, 4, 16 and 19 have been amended.

Response to Arguments
Applicant’s arguments filed on March 18, 2022 have been fully considered but moot in view
of the new grounds of rejections necessitated by applicant’s amendments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application 17176062 and US Patent 10673777
Claims 1, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1) and (“Bishop”, US 20070198702 A1). Claims 1 and 16 in the instant application 17176062 states this limitation “desired characteristics, Macro orchestrator, Micro Orchestrator”, and “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location”, which is not explicitly stated in the US Patent 10673777. 10673777 in view of Daptardar in order to have “desired characteristics” ([Col. 4 Lines 60-65]([Col. 18 Lines 17-40]([Col. 20 Lines 1-5]([Col. 2 Lines 40-50]([Col. 5 Lines 65- Col. 6 Lines 1-20) because it would help would provision services and applications to various end devices and end users with better and higher Quality of Service delivery. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of McBride in order to have “Macro orchestrator, Micro Orchestrator” ([0068-0072] Fig. 2B) because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Bishop in order to have “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” (Abstract)([0058-0060] Fig. 4 ) ([0063-0066] Fig. 5)  because it would classify and direct traffic based on geographic locations rather than network addresses and provide more controllability when routing the traffic.

Claims 2, and 17 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of McBride in order to have “the macro orchestrator and the plurality of micro orchestrators each comprises one of a server computer over a network, a cloud- based computing system over a network, or a ([0112])  because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 

Claims 3, and 18 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 18 of US Patent 10673777 in view of   (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1).

 Claims 4, and 19 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Daptardar in order to have “wherein the desired characteristics comprise at  least one of requirement for network equipment to be geophysically proximate to the user 3device associated with the customer,  requirement to route network traffic through a third 6geophysical location, requirement to exclude a first type of network resources from 7fulfillment of the requested network services, requirement to include a second type of 8network resources for fulfillment of the requested network services” ([0112])  because it would provision services and applications to various end devices and end users with better and higher Quality of Service deliver.

Claims 10-13 and 21-22 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of  10673777 in view of McBride in order to have updating, with one of the macro orchestrator or the first micro orchestrator, a 3resource database with information indicating that the at least one first 4network resource has been allocated for providing the requested network 5services and with information indicative of the 6performance parameters as comprised in the request for network services ([0056] Fig. 1 A)([0087]).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of McBride in order to have determining, with an audit engine, whether each of the identified one or more first 3network resources conforms with the performance 4parameters ([0070-0071]), determining whether each of the 2identified one or more first network resources conforms 3and performance parameters comprises determining, with the audit engine, whether each 4of the identified one or more first network resources conforms with the desired 5characteristics and performance parameters on a periodic basis or in response to a request 6to perform an audit ([0045]), 6measuring one or more network performance metrics of each of the identified one 7or more first network resources ([0054].)([0056]), 8comparing, with the audit engine, the measured one or more network performance 9metrics of each of the identified one or more first network resources with the 10desired performance parameters ([0045]), wherein each of the one or more network 2performance metrics comprise at least one of quality of service ("QoS") measurement 3data, platform resource data and metrics, service usage data, topology and reference data, 4historical network data, network usage trend data, or one or more of information 5regarding at least one of latency, jitter, bandwidth, packet loss, nodal connectivity, 6compute resources, storage ([0079])

Claims 5, 7-8, and 20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1) and further view of Messerli et al. (“Messerli”, US 20140059226 A1). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of McBride in order to have wherein identifying, with the first micro orchestrator, one or more first network 8resources among a first plurality of network resources for providing the 9requested network services comprises identifying, with the first micro 10orchestrator, one or more first network resources among a first plurality of 11network resources for providing the requested network services , based at least 12in part on the data regarding the one or more first network resources ([0071] Fig. 2B).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Messerli in order to have receiving, with the first micro orchestrator and from one or more first domain 3managers among a first plurality of domain managers in communication with 4the first micro orchestrator, data regarding the first plurality of network 5resources that are automated, managed, or controlled by each of the one or 6more first domain managers ([0039-0041] Fig. 1,)([0032]); that are automated, managed, or controlled by each of the one or 6more first domain managers ([0039-0041] Fig. 1,)([0032]), wherein the first plurality of domain managers each comprises one of a 4physical network function ("PNF") domain manager or a virtual network function 5("VNF") ([0032-0035] Fig. 1)([0036]), wherein the first plurality of domain managers each 6automates, manages, or controls each of a plurality of network resources located on one 7or more network devices in the network ([0032-0035] Fig. 1)([0036]), wherein the first plurality of domain managers each automates, 99 manages, or controls each of the plurality of compute resources located on at least one of one or more central processing unit ("CPU") pools, one or more graphics processing unit 9("GPU") pools, one or more random access memory ("RAM") pools, or one or more data 10storage pools ([0195-0197])([0253]) because it would provide better-functioning cloud computing system with superior operational capabilities and maintain the reliable flow and delivery of dynamically changing computational resources. 

Claim 6 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1) in view of Stienhans et al. (“Stienhans”, US 20100299366 A1). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Stienhans in order to have sending, with the first micro orchestrator, commands to at least one first domain 5manager among the one or more first domain managers that automate, 6manage, or control the at least one first network resource ([0017-0025] [0006] Fig. 1), 7in response to receiving the commands from the first micro orchestrator ([0017-0025] Figs.2 and 3 [0006] Fig. 1), 11generating and sending, with the at least one first domain manager, device 12language instructions for allocating the at least one first network 13resource ([0017-0025] Figs.2 and 3); 14implementing, with the at least one first domain manager, the at least one 15first network resource on the user device ([0017-0025] Figs.2 and 3) because it would help manage different cloud resources with different scales more efficiently. 

Claim 9 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1) in view of Sathyanarayana et al. (“Sathyanarayana”, US 20200028927 A1). 

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Sathyanarayana to have wherein the data regarding the first plurality of 2network resources is analyzed after being received by the first micro orchestrator in 3response to one of a pull data distribution instruction, a push data distribution instruction, 4or a hybrid push-pull data distribution instruction ([0057-0060] Fig. 5) because it would provide high quality service when delivering the services based on the analysis of data and requirements and usages of network resources. 

Claims 15 and 23 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10673777 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1) in view of Yang et al. (“Yang”, US 20200169857 A1).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10673777 in view of Yang in order to have based on a ([0045]), 8reconfiguring, with the first micro orchestrator, the at least one identified 9network resource to provide the desired characteristics and 10performance parameters ([0050])  because it would ensure services are continuously delivered to the clients and system is operational at its certain performance level and provide efficient way of managing allocation and utilization of network resources responsive to the demand of the end devices. 

Application 17176062 and US Patent 10250525
Claims 1, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10250525 in view of (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). Claims 1 and 16 in the instant application 17176062 states this limitation Claims 1 and 16 in the instant application 17176062 states this limitation “desired characteristics, Macro orchestrator, Micro Orchestrator” , and “ wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” which is not explicitly stated in the US Patent 10250525.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10250525 in view of Daptardar in order to have “desired characteristics” ([Col. 4 Lines 60-65]
([Col. 18 Lines 17-40]([Col. 20 Lines 1-5]([Col. 2 Lines 40-50]([Col. 5 Lines 65- Col. 6 Lines 1-20) because it would help would provision services and applications to various end devices and end users with better and higher Quality of Service delivery. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10250525 in view of McBride in order to have “Macro orchestrator, Micro Orchestrator” ([0068-0072] Fig. 2B) because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10250525 in view of Bishop in order to have “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” (Abstract)([0058-0060] Fig. 4 ) ([0063-0066] Fig. 5)  because it would classify and direct traffic based on geographic locations rather than network addresses and provide more controllability when routing the traffic.


Claims 2-15, and 17-23 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of US Patent 10250525 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1),  (“Sathyanarayana”, US 20200028927 A1), Stienhans et al. (“Stienhans”, US 20100299366 A1) and (“Yang”, US 20200169857 A1) with the same motivation as presented in above double patenting rejection between Application 17176062 and US Patent 10673777. 

Application 17176062 and US Patent 10469407
Claims 1, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 19 of US Patent 10469407in view of (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). Claims 1 and 16 in the instant application 17176062 states this limitation “desired characteristics, Macro orchestrator, Micro Orchestrator”, and “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location”, which is not explicitly stated in the US Patent 10469407.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10469407 in view of Daptardar in order to have “desired characteristics” ([Col. 4 Lines 60-65]([Col. 18 Lines 17-40]([Col. 20 Lines 1-5]([Col. 2 Lines 40-50]([Col. 5 Lines 65- Col. 6 Lines 1-20) because it would help would provision services and applications to various end devices and end users with better and higher Quality of Service delivery. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10469407 in view of McBride in order to have “Macro orchestrator, Micro Orchestrator” ([0068-0072] Fig. 2B) because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10469407 in view of Bishop in order to have “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” (Abstract)([0058-0060] Fig. 4 ) ([0063-0066] Fig. 5)  because it would classify and direct traffic based on geographic locations rather than network addresses and provide more controllability when routing the traffic.
Claims 2-15, and 17-23 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 12 and 19 of US Patent 10469407 in view of (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1),  (“Sathyanarayana”, US 20200028927 A1), Stienhans et al. (“Stienhans”, US 20100299366 A1) and (“Yang”, US 20200169857 A1) with the same motivation as presented in above double patenting rejection between Application 17176062 and US Patent 10673777.

Application 17176062 and US Patent 10862822
Claims 1, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 19 of US Patent 10862822 in view of(“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). Claims 1 and 16 in the instant application 17176062 states this limitation “desired characteristics, Macro orchestrator, Micro Orchestrator”, and “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location”, which is not explicitly stated in the US Patent 10862822.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10862822 in view of Daptardar in order to have “desired characteristics” ([Col. 4 Lines 60-65]([Col. 18 Lines 17-40]([Col. 20 Lines 1-5]([Col. 2 Lines 40-50]([Col. 5 Lines 65- Col. 6 Lines 1-20) because it would help would provision services and applications to various end devices and end users with better and higher Quality of Service delivery. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10862822 in view of McBride in order to have “Macro orchestrator, ([0068-0072] Fig. 2B) because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 10862822 in view of Bishop in order to have “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” (Abstract)([0058-0060] Fig. 4 ) ([0063-0066] Fig. 5)  because it would classify and direct traffic based on geographic locations rather than network addresses and provide more controllability when routing the traffic.

Claims 2-15, and 17-23 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 12 and 19 of US Patent 10862822 in view of  (“McBride”, US 20170093750 A1) , (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1),  (“Sathyanarayana”, US 20200028927 A1), Stienhans et al. (“Stienhans”, US 20100299366 A1) and (“Yang”, US 20200169857 A1) with the same motivation as presented in above double patenting rejection between Application 17176062 and US Patent 10673777.

Application 17176062 and US Patent 9882833.
Claims 1, and 16 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 17 of US Patent 9882833 in view of (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1), and (“Bishop”, US 20070198702 A1). Claims 1 and 16 in the instant application 17176062 states this limitation “desired characteristics, Macro orchestrator, Micro Orchestrator”, “wherein the desired characteristics comprise a requirement for network 9882833.
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 9882833 in view of Daptardar in order to have “desired characteristics” ([Col. 4 Lines 60-65]([Col. 18 Lines 17-40]([Col. 20 Lines 1-5]([Col. 2 Lines 40-50]([Col. 5 Lines 65- Col. 6 Lines 1-20) because it would help would provision services and applications to various end devices and end users with better and higher Quality of Service delivery. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 9882833 in view of McBride in order to have “Macro orchestrator, Micro Orchestrator” ([0068-0072] Fig. 2B) because it would help manage more appropriately different zones, clusters of network devices and entities with different cloud requirements. 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the US Patent 9882833 in view of Bishop in order to have “wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location” (Abstract)([0058-0060] Fig. 4 ) ([0063-0066] Fig. 5)  because it would classify and direct traffic based on geographic locations rather than network addresses and provide more controllability when routing the traffic.


Claims 2-15, and 17-23 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, and 17 of US Patent 9882833 in view of  (“McBride”, US 20170093750 A1), (”Daptardar”, US 10069693 B1), (“Bishop”, US 20070198702 A1), Messerli et al. (“Messerli”, US 20140059226 A1),  (“Sathyanarayana”, US 20200028927 A1), Application 17176062 and US Patent 10673777.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
s 1-4, 10-14, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being un-patentable over McBride et al. (“McBride”, US 20170093750 A1) hereinafter McBride, in view of Daptardar et al. (”Daptardar”, US 10069693 B1) hereinafter Daptardar, and further view of Bishop (”Bishop”, US 20070198702 A1) hereinafter Bishop.

Regarding claim 1, McBride teaches method, comprising: 
receiving, with a macro orchestrator over a network, a request for network services from a user device associated with a customer, the request for network services comprising performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services ([0068-0072] Fig. 2B, Marco orchestrator element 250,  receiving, via the service provisioning portal, a request for network services from a customer (at block 245) [i.e., “activation” process]. The request for network services, as in the embodiment of FIG. 2A, might comprise desired performance parameters for the requested network services, without information regarding any of specific hardware, specific hardware type, specific location, or specific network for providing the requested network services [i.e., an “intent-based” request]); 
sending, with the macro orchestrator and to a first micro orchestrator among a plurality of micro orchestrators, the received request for network services, wherein the macro orchestrator automates, manages, or controls each of the plurality of micro orchestrators, while each micro orchestrator automates, manages, or controls at least one of a plurality of domain managers or a plurality of network resources ([0068-0072] Fig. 2B, Marco orchestrator element 250,  Micro orchestrators elements 255, Method 200′ might further comprise performing quality of service (“QoS”) testing and validation (at block 260) to commit to or rollback the allocated network resources. According to some embodiments, micro orchestration (at block 255) might utilize the results of the QoS testing and validation (from block 260) to immediately determine what physical and/or virtual network resources to allocate (or re-allocate) that meet the “intent” for network resources having the desired performance parameters, and/or to generally manage and/or optimize the various networks (that are under the control of the macro orchestrator or micro orchestrator).); 
in response to receiving the request for network services, identifying, with the first micro orchestrator, one or more first network resources among a first plurality of network resources for providing the requested network services, based at least in part on performance parameters, and based at least in part on a determination that the one or more network resources are capable of providing network services having the desired characteristics and performance parameters ([0068-0072] Fig. 2B, Marco orchestrator element 250,  Micro orchestrators elements 255, the results of the QoS testing and validation (from block 260) are subsequently stored in QoS measurement mesh data database 265 a. Data stored in each of at least one of the QoS measurement mesh data database 265 a, topology and reference data database 265 b, service usage data database 265 c, and platform resource data and metrics database 265 d are collected in data lake 270, and the collective data or selected data from the data lake 270 are used to perform optimization of network resource allocation (both physical and/or virtual) using orchestration optimization engine 275. In some cases, the collective data or selected data from the data lake 270 are used by an AI model training and rule development process (at block 280) as a way to perform optimization of network resource allocation (both physical and/or virtual) using orchestration optimization engine 275. The AI model training and rule development process (at block 280) uses data from the data lake 270 to improve the AI model training and rule development, in a continuous feedback loop. Method 200′ subsequently loops back to macro orchestration (at block 250), and the process at blocks 250-280 repeat continually in a feedback loop-driven process to optimize allocation of network resources (both physical and/or virtual) for meeting the desired performance parameters, as set out by the customer's “intent-based” request for network services.); and 
allocating, with the first micro orchestrator, at least one first network resource among the identified one or more first network resources for providing the requested network services  ([0068-0072] Fig. 2B, Marco orchestrator element 250,  Micro orchestrators elements 255, 250-280 repeat continually in a feedback loop-driven process to optimize allocation of network resources).

McBride does not explicitly teach desired characteristics, however
Daptardar teaches comprising desired characteristics ([Col. 4 Lines 60-65] Fig. 2 A user at computer 260 or 270 may send a request to a resource management service 280 for analyzing and managing the fulfillment of requests.)([Col. 18 Lines 17-40] The customer can therefore submit requests for computing resources in terms of parameters {desired characteristics} that are more relevant to the customer's applications and services)([Col. 20 Lines 1-5] The customer may also submit a bid price that represents a maximum price {desired characteristic} that the customer is willing to pay per capacity unit or other unit of measure.) ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to include desired characteristics within the request because it would provision services and applications to various end devices and end users with better and higher Quality of Service delivery.

McBride does not explicitly teach wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location, however
Bishop teaches wherein the desired characteristics comprise a requirement for network equipment to be located within a first geophysical location and a requirement to avoid routing network traffic through a second geophysical location (Abstract, requiring multiple network devices may use geophysical information about the nodes to route traffic, restricting content or services in a certain area or for prioritizing content or services in an area)([0058-0060] Fig. 4  specific traffic may be restricted, while in other cases specific traffic may be prioritized.  controlling devices based on geophysical location. A network traffic routing event occurs in block 402. A geographic perimeter for the network traffic routing event is determined in block 404, and devices are identified within the geographic perimeter in block 406. A message is sent to the devices within the perimeter to route traffic based on the traffic routing event in block 408) ([0063-0066] Fig. 5)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Bishop in order to allow traffic in certain areas and avoid traffic through other areas because it would classify and direct traffic based on 

Regarding claim 2, McBride, Daptardar and Bishop teach the method of claim 1.
McBride further teaches wherein the macro orchestrator and the plurality of micro orchestrators each comprises one of a server computer over a network, a cloud- based computing system over a network, or a distributed computing system ([0112] Embodiments can also include one or more server computers 515. ).

Regarding claim 3, McBride, Daptardar and Bishop teach the method of claim 1.
McBride further teaches wherein the desired performance parameters 2comprise at least one of a maximum latency, a maximum jitter, a maximum packet loss, 3 or a maximum number of hops ([0033] the desired performance parameters might comprise at least one of a maximum latency, a maximum jitter, or a maximum packet loss, and/or the like).

Regarding claim 4, McBride, Daptardar and Bishop teach the method of claim 1.
McBride does not explicitly teach wherein the desired characteristics comprise at  least one of requirement for network equipment to be geophysically proximate to the user 3device associated with the customer, requirement to route network traffic through a third 6geophysical location, requirement to exclude a first type of network resources from 7fulfillment of the requested network services, requirement to include a second type of 8network resources for fulfillment of the requested network services, however
Daptardar teaches wherein the desired characteristics comprise at  least one of requirement for network equipment to be geophysically proximate to the user 3device associated ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to include desired characteristics within the request because it would provision services and applications to various end devices and end users with better and higher Quality of Service delivery.

Regarding claim 10, McBride, Daptardar and Bishop teach the method of claim 1. 
McBride teaches 2updating, with one of the macro orchestrator or the first micro orchestrator, a 3resource database with information indicating that the at least one first 4network resource has been allocated for providing the requested network 5services and with information indicative of the 6performance parameters as comprised in the request for network services ([0056] Fig. 1 A resource database 145 a, a service usage database 145 b, a topology and reference database 145 c, a QoS measurement database 145 d, and/or the like.)([0078] update the network performance metrics)([0087]).
McBride does not explicitly teach desired characteristics, however
Daptardar teaches desired characteristics ([Col. 24 Lines 15-45] Fig. 8 Purchased resources 804 for each customer 820 and corresponding configuration and status information may be stored in customer/resource management data 828. The customer/resource management data 828 may be stored in a database 830 or other data storage system available to the application server(s) 824 in the computing platform 802.) ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to update database with resources assigned to customer request because it would provision services and applications to various end devices and end users with better and higher Quality of Service delivery and track changes of customer needs and allocate the resource more appropriately. 

Regarding claim 11, McBride, Daptardar and Bishop teach the method of claim 1. 
McBride further teaches 2determining, with an audit engine, whether each of the identified one or more first 3network resources conforms with the performance 4parameters ([0070-0071] performing quality of service (“QoS”) testing and validation (at block 260) to commit to or rollback the allocated network resources. According to some embodiments, micro orchestration (at block 255) might utilize the results of the QoS testing and validation (from block 260) to immediately determine what physical and/or virtual network resources to allocate (or re-allocate) that meet the “intent” for network resources having the desired performance parameters,).
McBride does not explicitly teach desired characteristics, however
Daptardar teaches desired characteristics ([Col. 22 Lines 19-25]  a pricing optimizer as described above may be used to evaluate a customer's usage and task completions and re-evaluate weights. Such a pricing optimizer can measure task flow rates and provide recommendations for lowering cost.)([Col. 24 Lines 15-45] Fig. 8 Purchased resources 804 for each customer 820 and corresponding configuration and status information may be stored in customer/resource management data 828. The customer/resource management data 828 may be stored in a database 830 or other data storage system available to the application server(s) 824 in the computing platform 802.)([Col. 26 Lines 30-37] the resource management module 826 or other modules in the computing platform 802 may provide user interfaces or APIs 832 to the customer 820 and/or customer computer system 822 that allow the customer to modify their request, check the status of the request record, and/or to delete the request record if it is no longer desired to provide the computing capacity using the resource management service.) ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)


Regarding claim 12, McBride, Daptardar and Bishop teach the method of claim 11. 
McBride further teaches wherein determining whether each of the 2identified one or more first network resources conforms 3and performance parameters comprises determining, with the audit engine, whether each 4of the identified one or more first network resources conforms with the desired 5characteristics and performance parameters on a periodic basis or in response to a request 6to perform an audit ([0045] determining, with the computing system, whether at least one first network of the one or more first networks can no longer provide at least one first network resource, of the one or more network resources, having the desired performance parameters, based at least in part on one or more network performance metrics, might be performed in one of a real-time manner, a periodic manner, a per-request manner, or a random manner. In some embodiments, the network might be a software defined network (“SDN”).).
McBride does not explicitly teach desired characteristics, however
Daptardar teaches desired characteristics ([Col. 22 Lines 19-25]  a pricing optimizer as described above may be used to evaluate a customer's usage and task completions and re-evaluate weights. Such a pricing optimizer can measure task flow rates and provide recommendations for lowering cost.)([Col. 22 Lines 3-15]  Allocated computing resources may be reallocated, and bid prices may be adjusted as necessary to continue fulfillment of the customer's request)([Col. 26 Lines 30-37] the resource management module 826 or other modules in the computing platform 802 may provide user interfaces or APIs 832 to the customer 820 and/or customer computer system 822 that allow the customer to modify their request, check the status of the request record, and/or to delete the request record if it is no longer desired to provide the computing capacity using the resource management service) {Examiner interprets reallocation resource is an indication of frequent evaluations}([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to check the network resources conforms the desired characteristics because it would help re-allocate the resources as needed appropriately to achieve customer goals and needs with high QoS parameters.  

Regarding claim 13, McBride, Daptardar and Bishop teach the method of claim 11.
McBride further teaches wherein determining whether each of the 2identified one or more first network resources conforms with performance parameters comprises determining, with the audit engine, whether each 100of the identified one or more first network resources conforms with performance parameters, by: 
6measuring one or more network performance metrics of each of the identified one 7or more first network resources ([0054] System 100 further comprises quality of service test and validate server 140, which performs measurement and/or collection of network performance metrics for at least one of the one or more network resources 130 and/or the one or more first networks 135 a-135 n.)([0056]  a QoS measurement database 145 d, and/or the like. The platform resource database 145 a might collect and store data related or pertaining to platform resource data and metrics, or the like, while the service usage database 145 b might collect and store data related or pertaining to service usage data or service profile data, and the topology and reference database 145 c might collect and store data related or pertaining to topology and reference data); 
8comparing, with the audit engine, the measured one or more network performance 9metrics of each of the identified one or more first network resources with the 10desired performance parameters ([0045] determining, with the computing system, whether at least one first network of the one or more first networks can no longer provide at least one first network resource, of the one or more network resources, having the desired performance parameters, based at least in part on one or more network performance metrics, might be performed in one of a real-time manner, a periodic manner, a per-request manner, or a random manner. In some embodiments, the network might be a software defined network (“SDN”).).
McBride does not explicitly teach determining characteristics of each of the identified one or more first network 12resources, comparing, the determined characteristics of each of the 14identified one or more first network resources with the desired characteristics, however
11determining characteristics of each of the identified one or more first network 12resources ([Col. 24 Lines 25-30] The resource allocation module 846 may further store data records regarding submitted and fulfilled bids in the resource history data 838 in the database 830 or other data storage system)([Col. 25 Lines 25-30] database 830 to determine availability and pricing data for the estimated quantity and type(s) of resource that will fulfill the customer's computation needs)([Col. 4 Lines 60-70] resource management service 280 for analyzing and managing the fulfillment of requests. In some embodiments,)([Col. 5 Lines 1-10] The resource management service 280 may further provide an interface for viewing the status of the request and modifying or cancelling the request.); and 
13comparing, with the audit engine, the determined characteristics of each of the 14identified one or more first network resources with the desired characteristics ([Col. 26 Lines 28-37] the resource management module 826 or other modules in the computing platform 802 may provide user interfaces or APIs 832 to the customer 820 and/or customer computer system 822 that allow the customer to modify their request, check the status of the request record, and/or to delete the request record if it is no longer desired to provide the computing capacity using the resource management service)([Col. 16 Lines 60-70] the pricing optimizer may suggest instance downgrades (e.g., informing a customer that they may request a less powerful resource instance than the one they are currently paying for) based on the customer's resource usage statistics)([Col. 17 Lines 1-10]).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to check the network resources conforms the desired characteristics because it would help re-allocate the resources as needed appropriately to achieve customer goals and needs with high QoS parameters.  

Regarding claim 14, McBride, Daptardar and Bishop teach the method of claim 13. 
McBride teaches wherein each of the one or more network 2performance metrics comprise at least one of quality of service ("QoS") measurement 3data, platform resource data and metrics, service usage data, topology and reference data, 4historical network data, network usage trend data, or one or more of information 5regarding at least one of latency, jitter, ([0079] s, each of the one or more network performance metrics and the one or more updated network performance metrics might include, without limitation, at least one of quality of service (“QoS”) measurement data, platform resource data and metrics, service usage data, topology and reference data, historical network data, or network usage trend data, and/or the like.).

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 1.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 2.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 3.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 4.
Regarding claim 21, claim 21 can be rejected with the same reasoning as claim 10.
Regarding claim 22, claim 21 can be rejected with the same reasoning as claim 11.

Claims 5, 7-8, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over McBride et al. (“McBride”, US 20170093750 A1) hereinafter McBride, Daptardar et al. (”Daptardar”, US 10069693 B1) hereinafter Daptardar, and Bishop (”Bishop”, US 20070198702 A1) hereinafter Bishop, in view of Messerli et al. (“Messerli”, US 20140059226 A1) hereinafter Messerli.

Regarding claim 5, McBride, Daptardar and Bishop teach the method of claim 1.
([0056] Figs 1A, 1B Platform Resource Database)
7wherein identifying, with the first micro orchestrator, one or more first network 8resources among a first plurality of network resources for providing the 9requested network services comprises identifying, with the first micro 10orchestrator, one or more first network resources among a first plurality of 11network resources for providing the requested network services, based at least 12in part on the data regarding the one or more first network resources ([0071] Fig. 2B In some cases, the collective data or selected data from the data lake 270 are used by an AI model training and rule development process (at block 280) as a way to perform optimization of network resource allocation (both physical and/or virtual) using orchestration optimization engine 275){Examiner interprets data about network resources are used to identify the resources needed and to allocate these network resources.}, 
based at 13least in part on performance parameters (Abstract,  [0020], based at network performance parameters, desired performance parameters)([0030-0032])([0034])([0035-0039]), and
 14based at least in part on a determination that the one or more network 15resources are capable of providing network services having the desired performance parameters (Abstract,  [0020],  of the one or more network resources, having the desired performance parameters, based at least in part on one or more network performance metrics.)([0030-0032])([0034])([0035-0039]).
McBride does not explicitly teach based on desired characteristics, however
Daptardar teaches based on desired characteristics ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages) ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to include desired characteristics within the request because it would provision services and applications to various end devices and end users with better and higher Quality of Service delivery.

McBride, Daptardar and Bishop do not explicitly teach  2receiving, with the first micro orchestrator and from one or more first domain 3managers among a first plurality of domain managers in communication with 4the first micro orchestrator, data regarding the first plurality of network 5resources that are automated, managed, or controlled by each of the one or 6more first domain manager, however
Messerli teaches receiving, with the first micro orchestrator and from one or more first domain 3managers among a first plurality of domain managers in communication with 4the first micro orchestrator, data regarding the first plurality of network 5resources that are automated, managed, or controlled by each of the one or 6more first domain managers ([0039-0041] Fig. 1, System controller is the first orchestrator, cloud controllers 120 a-e are the domain managers,  the cloud controllers 120 and the cloud services 130 typically include a respective information processing system, a subsystem, or a part of a subsystem for executing processes and performing operations (e.g., processing or communicating information))([0032] software-controlled network elements like routers, switches, domain name servers, etc., file or object storage facilities, authorization services, database services, queue services and endpoints);
that are automated, managed, or controlled by each of the one or 6more first domain managers ([0039-0041] Fig. 1, System controller is the first orchestrator, cloud controllers 120 a-e are the domain managers,  the cloud controllers 120 and the cloud services 130 typically include a respective information processing system, a subsystem, or a part of a subsystem for executing processes and performing operations (e.g., processing or communicating information))([0032] software-controlled network elements like routers, switches, domain name servers, etc., file or object storage facilities, authorization services, database services, queue services and endpoints);

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar and Bishop in view of Messerli in order to have domain managers who are connected to network resources because it would provide better-functioning cloud computing system with superior operational capabilities and maintain the reliable flow and delivery of dynamically changing computational resources. 

Regarding claim 7, McBride, Daptardar, Bishop and Messerli teach the method of claim 5, 
([0068-0070] Fig. 2B Macro orchestration)([0110-0115] Fig. 5 office applications, database client and/or server applications)
wherein the first micro orchestrator comprises a network resource 3orchestrator ([0061-0062] Fig. 1B NFV orchestrator), 
McBride, Daptardar and Bishop do not explicitly teach wherein the first plurality of domain managers each comprises one of a 4physical network function ("PNF") domain manager or a virtual network function 5("VNF") domain manager, wherein the first plurality of domain managers each 6automates, manages, or controls each of a plurality of network resources located on one 7or more network devices in the network, however
Messerli teaches wherein the first plurality of domain managers each comprises one of a 4physical network function ("PNF") domain manager or a virtual network function 5("VNF") domain manager ([0032-0035] Fig. 1 Within the cloud computing system 110 are one more cloud controllers 120 (running what is sometimes called a “cloud operating system”) that work on an even lower level, interacting with physical machines, managing the contradictory demands of the multi-tenant cloud computing system 110. Internal network with virtual network)([0036]  “compute” service 130 a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources. ), 
wherein the first plurality of domain managers each 6automates, manages, or controls each of a plurality of network resources located on one 7or more network devices in the network ([0032-0035] Fig. 1 Within the cloud computing system 110 are one more cloud controllers 120 (running what is sometimes called a “cloud operating system”) that work on an even lower level, interacting with physical machines, managing the contradictory demands of the multi-tenant cloud computing system 110. Internal network with virtual network)([0036]  “compute” service 130 a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources. the cloud controllers 120 are responsible for interpreting the message and coordinating the performance of the necessary corresponding services, returning a response if necessary. Although the cloud controllers 120 may provide services directly, more typically the cloud controllers 120 are in operative contact with the service resources 130 necessary to provide the corresponding services.), 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar and Bishop in view of Messerli in order to have domain managers who are connected to network resources because it would provide better-functioning cloud computing system with superior operational capabilities and maintain the reliable flow and delivery of dynamically changing computational resources. 

Regarding claim 8, McBride, Daptardar, Bishop and Messerli teach the method of claim 5.  
Mcbride teaches wherein the macro orchestrator comprises a 2business orchestrator ([0068-0070]Fig. 2B Macro orchestration)([0110-0115] Fig. 5 office applications, database client and/or server applications)
wherein the first micro orchestrator comprises a compute resource 3orchestrator ([0061-0062] Fig. 1B NFV orchestrator){Examiner interprets NFV orchestrator can be as a compute resource orchestrator }
wherein the identified one or more first network resources comprise a 4plurality of compute resources ([0054] Fig. 1A network resources 130)([0060-0062] Fig. 1B NFV entities 175), 

Messerli teaches wherein the first plurality of domain managers each 5comprises one of a compute domain manager, a memory domain manager, or a storage  domain manager ([0033-0036] Fig. 1 Although the cloud controllers 120 may provide services directly, more typically the cloud controllers 120 are in operative contact with the service resources 130 necessary to provide the corresponding services. For example, it is possible for different services to be provided at different levels of abstraction. For example, a “compute” service 130 a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources. In the same cloud computing system 110, a PaaS-level object storage service 130 b may provide a declarative storage API, and a SaaS-level Queue service 130 c, DNS service 130 d, or Database service 130 e may provide application services without exposing any of the underlying scaling or computational resources.), 
wherein the first plurality of domain managers each automates, 99 manages, or controls each of the plurality of compute resources located on at least one of one or more central processing unit ("CPU") pools, one or more graphics processing unit 9("GPU") pools, one or more random access memory ("RAM") pools, or one or more data 10storage pools ([0195-0197] wherein a storage management server 816 centralizes the proxy 804 and the rings 806, and a storage pool server 818 centralizes the object service 808, the container service, 810, the account service 812, and the storage pools 814.)([0253 Shared memory mechanism])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar and Bishop in view of Messerli in order to have storage memory, and pools of memory, or pools of storages because it would provide better-functioning cloud computing system with superior operational capabilities and maintain the reliable flow and delivery of dynamically changing computational resources. 

Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over McBride et al. (“McBride”, US 20170093750 A1) hereinafter McBride, Daptardar et al. (”Daptardar”, US 10069693 B1) hereinafter Daptardar, Bishop (”Bishop”, US 20070198702 A1) hereinafter Bishop, and Messerli et al. (“Messerli”, US 20140059226 A1) hereinafter Messerli, in view of Stienhans et al. (“Stienhans”, US 20100299366 A1) hereinafter Stienhans. 

Regarding claim 6, McBride, Daptardar, Bishop and Messerli teach the method of claim 5.  
McBride teaches determining an intent based at least in part on the performance parameters as comprised in the request for network services ([0018-0019] intent based network service orchestration)([0022, 0024, 0031, ])

McBride does not explicitly teach on desired characteristics, however
([Col. 4 Lines 60-65] Fig. 2 A user at computer 260 or 270 may send a request to a resource management service 280 for analyzing and managing the fulfillment of requests.)([Col. 18 Lines 17-40] The customer can therefore submit requests for computing resources in terms of parameters {desired characteristics} that are more relevant to the customer's applications and services)([Col. 20 Lines 1-5] The customer may also submit a bid price that represents a maximum price {desired characteristic} that the customer is willing to pay per capacity unit or other unit of measure.) ([Col. 2 Lines 40-50] the customer may be allowed to specify a particular configuration for the instance, such as size, platform, tenancy, availability zone, and the like. In many cases, the customer may estimate the numbers and configurations of instances and instance types to best suit the customer's needs according to the technical specifications of the instances and instance types)([Col. 5 Lines 65- Col. 6 Lines 1-20] different type of computing instances, operating systems, programming languages)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride in view of Daptardar in order to include desired characteristics within the request because it would provision services and applications to various end devices and end users with better and higher Quality of Service delivery.

McBride, Daptardar and Bishop do not explicitly teach with the at least one first domain manager, however
Messerli teaches with the at least one first domain manager ([0039-0041] Fig. 1, System controller is the first orchestrator, cloud controllers 120 a-e are the domain managers,  the cloud controllers 120 and the cloud services 130 typically include a respective information processing system, a subsystem, or a part of a subsystem for executing processes and performing operations (e.g., processing or communicating information))([0032] software-controlled network elements like routers, switches, domain name servers, etc., file or object storage facilities, authorization services, database services, queue services and endpoints);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar and Bishop in view of Messerli in order to have domain managers who are connected to network resources because it would provide better-functioning cloud computing system with superior operational capabilities and maintain the reliable flow and delivery of dynamically changing computational resources. 

McBride, Daptardar, Bishop and Messerli do not explicitly teach 4sending, with the first micro orchestrator, commands to at least one first domain 5manager among the one or more first domain managers that automate, 6manage, or control the at least one first network resource, 7in response to receiving the commands from the first micro orchestrator, 811generating and sending, with the at least one first domain manager, device 12language instructions for allocating the at least one first network 13resource; and 14implementing, with the at least one first domain manager, the at least one 15first network resource on the user device associated with the customer, 16to provide the requested network services, however
Stienhans teaches sending, with the first micro orchestrator, commands to at least one first domain 5manager among the one or more first domain managers that automate, 6manage, or control the at least one first network resource ([0017-0025] Figs.2 and 3 Controller 310 may send and receive information to and from a cloud management service 321 on cloud computer system 300B for creating the one or more landscapes on the cloud)([0006] Fig. 1 Service requester 104 may send messages to a cloud management system 103 to create or access configuration information for creating resources on cloud 102), 
([0017-0025] Figs.2 and 3 Controller 310 may send and receive information to and from a cloud management service 321 on cloud computer system 300B for creating the one or more landscapes on the cloud)([0006] Fig. 1 Service requester 104 may send messages to a cloud management system 103 to create or access configuration information for creating resources on cloud 102),
11generating and sending, with the at least one first domain manager, device 12language instructions for allocating the at least one first network 13resource ([0017-0025] Figs.2 and 3 landscape controller 313 may generate a landscape instance 314 for each landscape created on cloud 300B); and 
14implementing, with the at least one first domain manager, the at least one 15first network resource on the user device associated with the customer, 16to provide the requested network services ([0017-0025] Figs.2 and 3 , landscapes may be defined and implemented using a landscape definition 201. The landscape definition 201 may specify a plurality of different servers to be instantiated on the cloud computing system 200B)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar, Bishop and Messerli in view of Stienhans in order to send and receive control messages for generating and creating because it would help manage different cloud resources with different scales more efficiently. 

Claim 9 is rejected under 35 U.S.C. 103 as being un-patentable over McBride et al. (“McBride”, US 20170093750 A1) hereinafter McBride, Daptardar et al. (”Daptardar”, US 10069693 B1) hereinafter Daptardar, Bishop (”Bishop”, US 20070198702 A1) hereinafter Bishop .

Regarding claim 9, McBride, Daptardar, Bishop and Messerli teach the method of claim 5.  
McBride, Daptardar, Bishop and Messerli do not explicitly teach wherein the data regarding the first plurality of 2network resources is analyzed after being received by the first micro orchestrator in 3response to one of a pull data distribution instruction, a push data distribution instruction, 4or a hybrid push-pull data distribution instruction, however
Sathyanarayana teaches wherein the data regarding the first plurality of 2network resources is analyzed after being received by the first micro orchestrator in 3response to one of a pull data distribution instruction, a push data distribution instruction, 4or a hybrid push-pull data distribution instruction ([0057-0060] Fig. 5 Pull based distribution, Push based distribution, Hybride Pull and push streaming)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar, Bishop and Messerli in view of Sathyanarayana in order to analyze the streaming request because it would provide high quality service when delivering the services based on the analysis of data and requirements and usages of network resources. 

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being un-patentable over McBride et al. (“McBride”, US 20170093750 A1) hereinafter McBride, Daptardar et al. (”Daptardar”, US 10069693 B1) hereinafter Daptardar, and Bishop (”Bishop”, US 20070198702 A1) hereinafter Bishop in view of Yang et al. (“Yang”, US 20200169857 A1) hereinafter Yang.
Regarding claim 15, McBride, Daptardar and Bishop teach the method of claim 11. 
McBride, Daptardar and Bishop do not explicitly teach  2based on a determination that at least one identified network resource among the 3identified one or more first network resources fails to conform with the 4desired performance parameters within first predetermined thresholds or based 5on a determination that the determined characteristics of the at least one 6identified network resource fails to conform with the desired characteristics 7within second predetermined thresholds, performing one of: 8reconfiguring, with the first micro orchestrator, the at least one identified 9network resource to provide the desired characteristics and 10performance parameters; or 101 reallocating, with the first micro orchestrator, at least one other identified network resources among the identified one or more first network 13resources for providing the requested network services, however
Yang teaches based on a determination that at least one identified network resource among the 3identified one or more first network resources fails to conform with the 4desired performance parameters within first predetermined thresholds or based 5on a determination that the determined characteristics of the at least one 6identified network resource fails to conform with the desired characteristics 7within second predetermined thresholds ([0045] assume that NACM device 170 determines that the criteria are not met. For example, NACM device 170 that latency requirements are not being met. By way of further example, NACM device 170 may store a threshold latency value that is used as a comparative to a latency value included in the performance metric information), performing one of: 
8reconfiguring, with the first micro orchestrator, the at least one identified 9network resource to provide the desired characteristics and 10performance parameters ([0050] when the criteria are not satisfied, NACM device 170 may determine coverage mobility 448 and/or perform a migration procedure 250)([0077-0079] When it is determined that the service requirement is not satisfied (block 520—NO), the application service may be provisioned in one of the MEC layers (block 525). For example, NACM device 170 may perform a migration procedure in which an anchor node (e.g., PGW/UPF) and a server of MEC network 115-3 may be provisioned to provide the application service.); or 
101 reallocating, with the first micro orchestrator, at least one other identified network resources among the identified one or more first network 13resources for providing the requested network services
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify McBride, Daptardar and Bishop in view of Yang in order to whether the performance metric is satisfied or not and to migrate the service to another device because it would ensure services are continuously delivered to the clients and system is operational at its certain performance level and provide efficient way of managing allocation and utilization of network resources responsive to the demand of the end devices. 

Regarding claim 23: claim 23 can be rejected with the same reasoning as claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444